                                                                                 Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 1 of 28



                                                                          1    RANDALL P. MROCZYNSKI, ESQ. (SBN 156784)
                                                                               rmroczynski@cookseylaw.com
                                                                          2    COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
                                                                          3    535 Anton Boulevard, Suite 1000
                                                                               Costa Mesa, CA 92626
                                                                          4    Phone: (714) 431-1100
                                                                               Fax: (714) 431-1119
                                                                          5

                                                                          6    Attorneys for AQUA FINANCE, INC., THE BAY FINANCE GROUP, INC. and
                                                                               QUANTUM 3 GROUP, LLC
                                                                          7

                                                                          8                                    UNITED STATES DISTRICT COURT
                                                                          9                                  EASTERN DISTRICT OF CALIFORNIA

                                                                          10    BYRON ARNOLD and KIMBLY ARNOLD,                      CASE NO.
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11
                                                                                                     Plaintiffs,
                                                                                vs.                                                  NOTICE OF REMOVAL PURSUANT TO 28
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Suite 1000




                                                                                                                                     U.S.C. §§ 1331, 1441, AND 1446
                                                                          13    BAY FINANCE COMPANY LLC AKA
                                                                                AQUA FIN. And QUANTUM 3 GROUP, LLC, [FEDERAL QUESTION JURISDICTION]
                                                                          14
                                                                                                      Defendants.
                                                                          15

                                                                          16

                                                                          17            Unserved Defendants, AQUA FINANCE, INC. (“Aqua”) and THE BAY FINANCE

                                                                          18   GROUP, INC. (“Bay”) erroneously sued, collectively, as “Bay Finance Company LLC aka Aqua

                                                                          19   Fin.,” and served Defendant, QUANTUM 3 GROUP, LLC (“Quantum”), hereby remove this action,

                                                                          20   filed in the Superior Court of the State of California for the County of Stanislaus (“State Court”) as

                                                                          21   case number SC21000387, to the United States District Court for the Eastern District of California

                                                                          22   pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and, as grounds for removal, state as follows:

                                                                          23                                                   I.
                                                                                                                         BACKGROUND
                                                                          24

                                                                          25             1.      Plaintiffs, Byron Arnold and Kimbly Arnold (“Plaintiffs”), filed their complaint
                                                                          26   against Aqua, Bay and Quantum on May 12, 2021 (“Complaint”). In their Complaint, Plaintiffs
                                                                          27

                                                                          28
                                                                                                                                 1
                                                                                                                     NOTICE OF REMOVAL
                                                                               8001.0031 3765595.1
                                                                                 Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 2 of 28



                                                                          1    assert claims for relief for: (1) violation of the Fair Debt Collection Practices Act, (2) violation of

                                                                          2    the Fair and Accurate Credit Transactions Act. and (3) Defamation.

                                                                          3              2.      The State Court is a court within this district and division.

                                                                          4              3.      This case is properly removable pursuant to 28 U.S.C. § 1331, which provides, in
                                                                          5    pertinent part:
                                                                          6              “The district courts shall have original jurisdiction of all civil actions arising under
                                                                                         the Constitution, laws, or treaties of the United States.”
                                                                          7

                                                                          8              4.      This Petition for Removal is timely pursuant to 28 U.S.C. § 1446(b), which provides,
                                                                          9    in pertinent part:

                                                                          10             “The notice of removal in a civil action or proceeding shall be filed within thirty
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                         days after the receipt by the defendant, through service or otherwise, of a copy of the
                                                                          11             initial pleading setting forth the claim for relief upon which such action or
                                                                                         proceeding is based, or within thirty days after the service of summons upon the
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Suite 1000




                                                                                         defendant if such initial pleading has then been filed in court and is not required to
                                                                          13             be served on the defendant, whichever period is shorter.”

                                                                          14             5.      Quantum was served with the Summons and Complaint on July 6, 2021. True and
                                                                          15   correct copies of the Complaint and related documents served upon Quantum are attached hereto as
                                                                          16   Exhibit “A”.
                                                                          17             6.      Defendants Aqua and Bay have not been served with the Summons and Complaint in

                                                                          18   this Action.

                                                                          19             7.      This petition is timely filed within thirty (30) days after the date that it was served
                                                                          20   upon Quantum. See 28 U.S.C. § 1446(b)(2)(B).
                                                                                                                                     II.
                                                                          21

                                                                          22                                   FEDERAL QUESTION JURISDICTION

                                                                          23             8.      The Court has subject matter jurisdiction over this Action under 28 U.S.C. § 1331

                                                                          24   because Plaintiffs allege Defendants violated the Fair Debt Collection Practices Act and the Fair and

                                                                          25   Accurate Credit Transactions Act, both of which are created by Title 15 of the United States Code.

                                                                          26   The Court has supplemental jurisdiction over Plaintiffs’ defamation claim under 28 U.S.C. §1367(a).

                                                                          27

                                                                          28
                                                                                                                                     2
                                                                                                                        NOTICE OF REMOVAL
                                                                               8001.0031 3765595.1
                                                                                 Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 3 of 28



                                                                          1              9.      Aqua and Bay have not been served with the Complaint in this Action. Their consent

                                                                          2    to removal is, therefore, not required. Emrich v. Touche Ross & Co. 846 F.2d 1190, 1193, n.1 (9th

                                                                          3    Cir. 1988). Aqua and Bay nonetheless consent to the removal.

                                                                          4                                                       III.
                                                                          5          ALL OTHER PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

                                                                          6             10.      This case is a civil action within the meaning of the Acts of Congress relating to the

                                                                          7    removal of causes.

                                                                          8             11.      This matter has not been previously removed.
                                                                          9             12.      Venue is proper in the United States District Court for the Eastern District of

                                                                          10   California pursuant to 28 U.S.C. § 1441(a) because Stanislaus County, California is located within
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11   this District and cases arising from Stanislaus County, California are properly assigned to the United
                                      Costa Mesa, California 92626-1977




                                                                          12   States District Court for the Eastern District of California. See 28 U.S.C. § 84(b).
                                       535 Anton Boulevard, Suite 1000




                                                                          13             13.     Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment

                                                                          14   of Defendants’ right to assert any defense or affirmative matter, whether pursuant to Federal Rules

                                                                          15   of Civil Procedure 8(c), 12(b), or otherwise, including, but not limited to, the defenses for failure to

                                                                          16   state a claim upon which relief can be granted or insufficient service of process. Defendants intend

                                                                          17   no admission of fact, law, or liability by this Notice and expressly reserve all defenses, motions, and

                                                                          18   pleas.

                                                                          19            14.      Defendants hereby reserve the right to supplement this Notice by adding any
                                                                          20   jurisdictional defenses that may independently support a basis for removal.
                                                                          21            15.      A copy of this Notice of Removal is being filed with the Clerk of the State Court
                                                                          22   as required by 28 U.S.C. § 1446. Defendants will also be serving this Notice on Plaintiff.
                                                                          23   ///

                                                                          24   ///

                                                                          25   ///

                                                                          26   ///

                                                                          27   ///

                                                                          28
                                                                                                                                   3
                                                                                                                       NOTICE OF REMOVAL
                                                                               8001.0031 3765595.1
                                                                                 Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 4 of 28



                                                                          1                                                     IV.
                                                                          2                                               CONCLUSION

                                                                          3             16.      Based upon the foregoing, Defendants hereby remove the action now pending in the

                                                                          4    State Court to this Court.

                                                                          5    DATED: August 5, 2021                         Respectfully submitted,
                                                                          6                                                  COOKSEY, TOOLEN, GAGE, DUFFY & WOOG
                                                                          7

                                                                          8                                                  By:
                                                                                                                                       RANDALL P. MROCZYNSKI
                                                                          9                                                            Attorneys for Defendants,
                                                                                                                                       AQUA FINANCE, INC., THE BAY FINANCE
                                                                          10                                                           GROUP, INC. AND QUANTUM 3 GROUP,
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                                                                       LLC
                                                                          11
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Suite 1000




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                                   4
                                                                                                                     NOTICE OF REMOVAL
                                                                               8001.0031 3765595.1
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 5 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 6 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 7 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 8 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 9 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 10 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 11 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 12 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 13 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 14 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 15 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 16 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 17 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 18 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 19 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 20 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 21 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 22 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 23 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 24 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 25 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 26 of 28
Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 27 of 28
                                                                                Case 1:21-cv-01182-NONE-SKO Document 1 Filed 08/05/21 Page 28 of 28



                                                                          1                                           PROOF OF SERVICE
                                                                                                              C.C.P. §1013(a), C.R.C. 2003(3), 2005(i)
                                                                          2
                                                                               STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                          3           I am employed in the County of Orange, State of California. I am over the age of 18 years
                                                                               and am not a party to the within action; my business address is 535 Anton Boulevard, Tenth Floor,
                                                                          4    Costa Mesa, California 92626-1977.
                                                                          5         On August 5, 2021, I served the foregoing document described as NOTICE OF REMOVAL
                                                                               PURSUANT TO 28 U.S.C. §§ 1331, 1441, AND 1446 on the interested parties in this action.
                                                                          6
                                                                                       by placing the original and/or a true copy thereof enclosed in (a) sealed envelope(s),
                                                                          7             addressed as follows:
                                                                          8            Byron Arnold
                                                                                       Kimbly Arnold
                                                                          9            1611 Carlton Avenue
                                                                                       Modesto, CA 95350
                                                                          10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                      BY REGULAR MAIL: I deposited such envelope in the mail at 535 Anton Boulevard,
                                                                          11           Costa Mesa, California 92626. The envelope was mailed with postage thereon fully prepaid.
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Suite 1000




                                                                                       I am “readily familiar” with the firm’s practice of collection and processing correspondence
                                                                                       for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
                                                                          13           course of business. I am aware that on motion of the party served, service is presumed invalid
                                                                                       if postal cancellation date or postage meter date is more than one (1) day after date of deposit
                                                                          14           for mailing in affidavit.
                                                                          15          BY FACSIMILE MACHINE: I transmitted a true copy of said document(s) by facsimile
                                                                                       machine, and no error was reported. Said fax transmission(s) were directed as indicated on
                                                                          16           the service list.
                                                                          17          BY OVERNIGHT MAIL: By depositing copies of the above document(s) in a box or other
                                                                                       facility regularly maintained by FEDERAL EXPRESS, in an envelope or package designed
                                                                          18           by FEDERAL EXPRESS with delivery fees paid or provided for and sent to the person(s)
                                                                                       named on the attached service list [C.C.P.§1013, 2015.5].
                                                                          19
                                                                                      BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by hand to the above
                                                                          20           addressee(s).
                                                                          21           (Federal) I declare that I am employed in the office of a member of the Bar of this Court, at
                                                                                        whose direction the service was made. I declare under penalty of perjury under the laws of
                                                                          22            the State of California that the foregoing is true and correct.
                                                                          23
                                                                               Executed on August 5, 2021, at Costa Mesa, California.
                                                                          24

                                                                          25

                                                                          26                                                              Dalin Suon

                                                                          27

                                                                          28

                                                                               8001.0031 3765595.1
